DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (U.S. App. Pub. No. 2013/0286703).
Regarding claims 1 and 7, Inaba et al. teaches a composite magnetic material comprising magnetic particles a resin and a non-magnetic powder material. (par. [0139]). The particle diameter of the non-magnetic powders smaller than that of the magnetic powders (see par. [0092]-[0093] and [0142]). The non-magnetic particles include ceramic materials. (par. [0140]).
Regarding claim 2, the content of the non-magnetic particles is in the range of 0.3 to 20 percent by mass relative composite material and would therefore substantially overlap with the presently claimed range. (par. [0143]). 
Regarding claim 4, the ceramic materials include silica, alumina, iron oxide, boron nitride, aluminum nitride, zinc oxide and titania (par. [0140]) which are materials having relative permittivity less than 10.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altmann (U.S. Pat. No. 2,720,453).
Regarding claim 1, Altmann teaches a process for preparing iron carbonyl powders (i.e. soft magnetic particles) having on the surface thereof refractory insulating particle. (Fig. 1, col. 2, lines 40-55). The refractory particles have sizes of 1% the size of the iron carbonyl particles (page 2, lines 53-55) and include non-magnetic ceramic particles such as metal silicates. (col. 2, lines 56-67).
Regarding claim 2, the content of the insulating particles is 1% or less with respect to the content of iron carbonyl particles. (col. 3, lines 39-48).
Regarding claim 3, Altmann does not specifically teach the circularity of the insulating particles. However, the particles are subjected to a milling process together with the iron carbonyl process which causes the iron particles (and therefore the insulating particles) to potentially become too irregularly shaped. (col. 3, lines 1-24). Since 0.98 circularity is very close to a nearly perfectly spherical particle, the insulating particles would inherently have a circularity closer to an irregularly shaped particle (i.e. less than 0.98) due to the milling process disclosed in the reference. In addition, Fig. 1 shows that the insulating particle shape is very irregular.
Regarding claims 4-5, the metal silicate materials include silicate containing aluminum, barium, calcium, copper, nickel, magnesium, manganese, zinc, strontium or iron. (col. 2, lines 63-67) and would therefore have relative permittivity within the same range as presently claimed (i.e. 10 or less).
Regarding claims 7, the non-magnetic particles of Altmann are present within a composite body in a cross section thereof (as seen in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (U.S. App. Pub. No. 2013/0286703).
Regarding claim 3, Inaba et al. teaches that the non-magnetic particles are non-spherical. (par. [0081]). While Inaba et al. does not specifically teach that the circularity of the non-magnetic particles, since 0.98 is close to perfectly spherical the teachings of non-spherical particles implies a circularity of 1.0 or less which would thereby include circularities of less than 0.98.
Regarding claim 8, Inaba does not specifically teach an AC/AM ratio as claimed which corresponds to the ratio of an area of non-magnetic particle to ratio of magnetic particle area in a cross section of the composite. the content of the magnetic powder is 30 to 70 volume percent of the composite. (par. [0034]). The area in a cross-section of composite material would be optimizable based on the relative amounts of magnetic powers, non-magnetic powder and resin material for achieving satisfactory magnetic properties in a magnetic core material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann (U.S. Pat. No. 2,720,453).
Altmann does not specifically teach an AC/AM ratio as claimed which corresponds to the ratio of an area of non-magnetic particle to ratio of magnetic particle area in a cross section of the composite. Altmann teaches that the relative content of the refractory particles is below 1% with particle diameters of about 30 nm and iron powders having diameters of 6 microns. (col. 3, lines 39-48). Altmann further teaches covering approximately one quarter of the surface of the iron carbonyl powders (Id.).
It would have been obvious to optimize the relative volume of magnetic and non-magnetic powders for forming a magnetic material having satisfactory electromagnetic properties as a result of preventing contact between the particles during compression. (col. 3, line 71- col. 4, line 19).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/13/2022